                                                                 THE HONORABLE TIMOTHY W. DORE
     Dorothy A. Bartholomew                                                Hearing Date: April 23, 2021
     WSBA No. 20887                                                            Hearing Time: 9:30 a.m.
     Dorothy Bartholomew, PLLC                                                    Location: Telephonic
     5310 12th Street East, Suite C                                       Response Date: April 21, 2021
     Fife, Washington 98424
     Phone: (253) 922-2016
 1   FAX: (253) 922-2053
 2
 3
 4                            IN THE UNITED STATES BANKRUPTCY COURT
 5                                WESTERN DISTRICT OF WASHINGTON
 6
 7     In re:                                             CHAPTER 7
 8
 9     KIMBERLY JO LINEBARGER,                            NO. 11-24753
10
                                                          NOTICE OF HEARING AND MOTION TO
11                                                        AVOID JUDICIAL LIEN OF RIVER
12                                       Debtor.          RIDGE TOWNHOMES ASSOCIATION
13
14
                PLEASE NOTE that the debtor’s Motion to Avoid Judicial Lien of River Ridge
15
16    Townhomes Association IS SET FOR HEARING as follows:
17
18       JUDGE:                TIMOTHY W. DORE              DATE:        APRIL 23, 2021
19       LOCATION:             TELEPHONIC                   TIME:        9:30 A.M.
20                             Dial: 1-888-363-4749
21                             Enter Access Code:
                               2762430#
22                             Press the # sign
23                             Enter Security Code when
24                             prompted: 5334#
                               Speak your name when
25                             prompted
26
27              IF YOU OPPOSE the Motion, you must file your written response with the Clerk of the
28
      Court, serve two copies on the judge’s chambers, and deliver copies on the undersigned and the

      debtor NO LATER THAN THE RESPONSE DATE, which is April 21, 2021.



     MOTION TO AVOID JUDICIAL LIEN
     PAGE 1 of 4


      Case 11-24753-TWD               Doc 29   Filed 04/06/21   Ent. 04/06/21 11:43:29     Pg. 1 of 4
                                                                   THE HONORABLE TIMOTHY W. DORE
     Dorothy A. Bartholomew                                                  Hearing Date: April 23, 2021
     WSBA No. 20887                                                              Hearing Time: 9:30 a.m.
     Dorothy Bartholomew, PLLC                                                      Location: Telephonic
     5310 12th Street East, Suite C                                         Response Date: April 21, 2021
     Fife, Washington 98424
     Phone: (253) 922-2016
 1   FAX: (253) 922-2053
 2
 3
 4             IF NO RESPONSE IS TIMELY FILED AND SERVED, the Court may, in its discretion,
 5
      GRANT THE MOTION PRIOR TO THE HEARING, WITHOUT FURTHER NOTICE, and strike
 6
 7    the hearing.
 8
                                                    MOTION
 9
10             COMES NOW THE DEBTOR, by and through her attorney of record, Dorothy A.
11
      Bartholomew, and moves this Court for an Order Avoiding the Judicial Lien of Ridge Ridge
12
13    Townhomes Association, pursuant to 11 U.S.C. § 522(f). In Support of this motion, the
14
15    undersigned attorney pleads as follows:

16             1.       The debtor petitioned for relief under Chapter 7 of the Bankruptcy Code on
17
18                      December 23, 2011.
19             2.       Ridge Ridge Townhomes Association is a creditor in the case.
20
21             3.       At the time of filing, Ridge Ridge Townhomes Association had obtained a
22                      judgment, which attached as a lien on the debtor’s residence.
23
24             4.       The debtor may avoid a judicial lien on her residence to the extent that the lien
25
                        impairs her homestead exemption. See 11 U.S.C. § 522(f)(1)(A); In re Hanger,
26
27                      217 B.R. 592 (9th Cir. 1997).
28
               5.       A lien impairs the homestead exemption to the extent that of the sum of the lien,

                        all other liens on the property, and the amount of the homestead exemption,

                        exceed the value that the debtor’s interest in the property would have in the
     MOTION TO AVOID JUDICIAL LIEN
     PAGE 2 of 4


      Case 11-24753-TWD               Doc 29   Filed 04/06/21     Ent. 04/06/21 11:43:29       Pg. 2 of 4
                                                                     THE HONORABLE TIMOTHY W. DORE
     Dorothy A. Bartholomew                                                    Hearing Date: April 23, 2021
     WSBA No. 20887                                                                Hearing Time: 9:30 a.m.
     Dorothy Bartholomew, PLLC                                                        Location: Telephonic
     5310 12th Street East, Suite C                                           Response Date: April 21, 2021
     Fife, Washington 98424
     Phone: (253) 922-2016
 1   FAX: (253) 922-2053
 2
 3
 4                      absence of any liens. See 11 U.S.C. § 522(f)(1)(A); Hanger, 217 B.R. 592.
 5
               6.       The lien of Ridge Ridge Townhomes Association impairs the debtor’s homestead
 6
 7                      exemption to its full extent
 8
                        A.       At the time of filing, the debtor owned a residence, located at 31900 104th
 9
10                               Avenue SE, #B-103, Auburn, WA 98092. The debtor listed the value of
11
                                 the residence on Schedule A at $80,000.00. Exhibit A, Schedule A.
12
13                      B.       At the time of filing, the home was encumbered by Chase Home Finance,
14
                                 first position deed of trust in the amount of $146,762.12 and Emerald
15
16                               Pointe HOA dues in the amount of $290.63. The total value of all
17                               encumbrances is $$147,052.75. Exhibit B, Schedule D.
18
                        C.       Pursuant to 11 U.S.C. § 522 (d) (1), was allowed to exempt up to
19
                                 $21,625.00 equity in the real property.
20
21                      D.       The total of all encumbrances ($147,052.75) and Ridge Ridge
22                               Townhomes Association’s lien ($7,995.86) and the exemption allowed
23
                                 ($21,625.00) is $176,673.61. Exhibit C, Schedule C, page 1 and Records
24
25                               of King County. (See also Schedules A and D).
26                      E.       The value of the property at the time of filing was $80,000.00; therefore
27
                                 the sum of all liens and the homestead exemption exceed the value that
28
                                 the debtor’s interest would have in the property, in the absence of the
                                 liens, by $96,673.61.
                        F.       The lien impairs the exemption to its full extent.

     MOTION TO AVOID JUDICIAL LIEN
     PAGE 3 of 4


      Case 11-24753-TWD               Doc 29    Filed 04/06/21     Ent. 04/06/21 11:43:29       Pg. 3 of 4
                                                                 THE HONORABLE TIMOTHY W. DORE
     Dorothy A. Bartholomew                                                Hearing Date: April 23, 2021
     WSBA No. 20887                                                            Hearing Time: 9:30 a.m.
     Dorothy Bartholomew, PLLC                                                    Location: Telephonic
     5310 12th Street East, Suite C                                       Response Date: April 21, 2021
     Fife, Washington 98424
     Phone: (253) 922-2016
 1   FAX: (253) 922-2053
 2
 3
 4
 5             WHEREAS the lien created by Ridge Ridge Townhomes Association’s judgment
 6    impairs the debtor’s homestead exemption to its full extent, the debtor prays for an Order
 7
 8    Avoiding Judicial Lien of Ridge Ridge Townhomes Association as described herein above
 9
      pursuant to 11 USC § 522(f). The debtor further requests that the Court issue an Order that
10
11    Ridge Ridge Townhomes Association’s claim is unsecured.
12
13
14    DATED: April 6, 2021                           /s/Dorothy A. Bartholomew
15                                                   Dorothy A. Bartholomew
                                                     WSBA No. 20887
16                                                   Attorney for Kimberly Jo Linebarger
17
18
19                                       DECLARATION OF DEBTOR
20
21             I, Kimberly Jo Linebarger, swear under penalty of perjury that I am over 18 years of
22    age, am competent to testify in the above matter, have personal knowledge of the above facts,
23
24    and that the above facts are true and accurate to the best of my knowledge.
25
      DATED: April 6, 2021                           Signed: /s/ Kimberly Jo Linebarger
26                                                            Kimberly Jo Linebarger
27
28




     MOTION TO AVOID JUDICIAL LIEN
     PAGE 4 of 4


      Case 11-24753-TWD               Doc 29   Filed 04/06/21   Ent. 04/06/21 11:43:29     Pg. 4 of 4
